Citation Nr: 1757941	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  16-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to a clothing allowance for the year 2015. 

(The issues of entitlement to service connection for a bilateral foot disability, entitlement to service connection for allergic rhinitis, entitlement to a rating in excess of 20 percent for lumbosacral strain, entitlement to a rating in excess of 10 percent for right knee chondromalacia, and entitlement to an initial rating in excess of 10 percent for depressive disorder will be addressed in a separate decision.)


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1974 to July 1975 and from January 1991 to September 1991.  He has additional periods of service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Durham, North Carolina, which awarded clothing allowance for a right knee brace for the year 2015 but denied clothing allowance for a back brace during the same year.  

The Board notes that additional evidence, to include an April 2016 Lumbar Spine Disability Benefits Questionnaire (DBQ) report that contains the Veteran's response as to the usage of his back brace, was added to the record after the issuance of a February 2016 statement of the case.  While the Veteran has not waived the Agency of Original Consideration (AOJ) consideration such additional evidence, the AOJ will have opportunity to review the additional evidence received on remand. .  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A veteran who has a service-connected disability is entitled to an annual clothing allowance upon meeting certain eligibility requirements.  One way is if the veteran, because of a service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  38 C.F.R. § 3.810 (2017).

The Veteran contends that a clothing allowance for the year 2015 is warranted for his use of a back brace due to his service-connected lumbosacral strain.  Specifically, he reports that the back brace is "a velcro strap brace with metal support bars" that "causes damage to [his] outer garments."  See September 2015 Notice of Disagreement. 

As the file is currently constituted, there is insufficient medical evidence to resolve this claim.  There does not yet appear to have been any clinical determination as to whether the Veteran's back brace tends to wear or tear his clothing in consideration of his report of damaged clothing given the specific nature of his back brace.  See VHA Handbook 1173.15 paragraph 6.a (issued on May 14, 2015) (directing that if insufficient medical evidence of record exists to award the clothing allowance claim, then a clinical review or physical evaluation of the prosthetic, orthopedic appliance, or skin medication is warranted).  

An opinion from an authoritative source addressing the above question would be helpful to the Board in resolving the present claim.  As such, the Board finds that the file should be forwarded to the Undersecretary for Health or a designee for consideration of whether the Veteran's prescribed back brace tends to wear or tear his clothing.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (a) (2017).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained to the extent possible. 

2.  Forward the Veteran's records to an appropriate person (Undersecretary for Health or a designee) for an opinion as to whether the Veteran's back brace results in wear and tear to his clothing.  In rendering his or her opinion, the reviewer should specifically consider the Veteran's argument contained in the September 2015 notice of disagreement regarding the pulling on his garments by Velcro, and the thinning of his garments from metal pieces. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the case returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

